Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                          NEWS RELEASE #036


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 29th day of June, 2017, are as follows:



BY PER CURIAM:


2015-K-2140       STATE OF LOUISIANA   v. CHADWICK MCGHEE (Parish of Avoyelles)
    C/W
2015-K-2141       Retired Judge Michael Edward Kirby is assigned as Justice ad hoc,
                  sitting for Genovese, J., recused.

                  Accordingly we grant the state’s application to reverse the court
                  of appeal’s ruling and remand to the court of appeal for
                  consideration of the pretermitted assignments of error.
                  REVERSED AND REMANDED.

                  JOHNSON, C.J., dissents and assigned reasons.
                  HUGHES, J., dissents for the reasons assigned by Johnson, C.J.
06/29/17



                       SUPREME COURT OF LOUISIANA

                                    No. 2015-K-2140

                              CONSOLIDATED WITH

                                    No. 2015-K-2141

                               STATE OF LOUISIANA

                                         VERSUS

                               CHADWICK MCGHEE

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
             THIRD CIRCUIT, PARISH OF AVOYELLES


PER CURIAM∗

       Defendant Chadwick McGhee was found guilty as a principal to the simple

kidnapping of Jessica Guillot, La.R.S. 14:45, in response to a charge of second

degree kidnapping, La.R.S. 14:44.1. Guillot disappeared in September 2013 after

she was last seen being dragged out of one vehicle by Donnie Edwards and Willie

Price and forced into a second vehicle in which Asa Bentley was waiting. Bentley

then choked and threatened the victim, who begged for her life, as Edwards drove

off with them, following Price and defendant in the first vehicle. The court of

appeal found that, although the evidence showed co-perpetrators Bentley,

Edwards, and Price kidnapped the victim, the evidence was insufficient to show

that the defendant was anything other than an unwitting bystander to the crime.

Because the court of appeal erred in its application of the due process standard of

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560

(1979), we grant the state’s application to reverse the court of appeal’s ruling and

remand for consideration of the pretermitted assignments of error.



∗ Retired Judge Michael Edward Kirby is assigned as Justice ad hoc, sitting for Genovese, J.,
recused.
       “In reviewing the sufficiency of the evidence to support a conviction, an

appellate court in Louisiana is controlled by the standard enunciated by the United

States Supreme Court in Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61
L. Ed. 2d 560 (1979) . . . . [T]he appellate court must determine that the evidence,

viewed in the light most favorable to the prosecution, was sufficient to convince a

rational trier of fact that all of the elements of the crime had been proved beyond a

reasonable doubt.” State v. Captville, 448 So. 2d 676, 678 (La. 1984). The Jackson

standard does not permit a reviewing court to substitute its own appreciation of the

facts for that of the factfinder. State v. Robertson, 96-1048, p. 1 (La. 10/4/96), 680
So. 2d 1165, 1166. It is not the province of the reviewing court to assess the

credibility of witnesses or reweigh evidence. State v. Smith, 94-3116, p. 2 (La.

10/16/95), 661 So. 2d 442, 443. As explained in State v. Mussall, 523 So. 2d 1305

(La. 1988):

      If rational triers of fact could disagree as to the interpretation of the
      evidence, the rational trier’s view of all of the evidence most
      favorable to the prosecution must be adopted. Thus, irrational
      decisions to convict will be overturned, rational decisions to convict
      will be upheld, and the actual fact finder’s discretion will be impinged
      upon only to the extent necessary to guarantee the fundamental
      protection of due process of law.

Mussall, 523 So. 2d at 1310 (footnote omitted).

      Principals to an offense are defined as:

      All persons concerned in the commission of a crime, whether present
      or absent, and whether they directly commit the act constituting the
      offense, aid and abet in its commission, or directly or indirectly
      counsel or procure another to commit the crime, are principals.

La.R.S. 14:24. The court of appeal found the evidence insufficient to show that the

defendant, who was present at a kidnapping, was aware that a kidnapping was

going to occur or had any intent to aid and abet in the commission of the crime. In

doing so, the court of appeal failed to view all of the evidence in the light most


                                          2
favorable to the prosecution. That evidence included not only the defendant’s

presence at the crime scene but also his participation in stalking the victim with

Bentley.

      Evidence was presented at trial to establish the following. On September 7,

Asa Bentley came to the victim’s mother’s house looking for the victim and

claiming the victim had stolen something from him. The victim’s mother then

walked to the victim’s home and found it had been ransacked. A few hours later,

Bentley and the defendant picked up Cecil Cooper (the victim’s fiancé) from work.

The defendant repeatedly told Cooper that something bad had happened the night

before and the victim was in trouble. Bentley then complained to Cooper that the

victim had stolen cocaine from him and stated that “somebody” was going to have

to pay him his money or “somebody” would get hurt. After Cooper refused to pay

and threatened to call the police, the defendant and Bentley dropped him off at the

ransacked residence he shared with the victim, and they careened away after hitting

a vehicle on the property. Bentley then met Tamika Williams at her apartment. The

defendant was not present. Bentley told Williams that the victim had stolen cocaine

from him and that when he found her he was going to kill her. The victim was later

spotted near a shed and a phone call was made to Bentley informing him of her

location. Notably, when Bentley arrived to look for her he was accompanied by the

defendant, who one witness testified was nearly always at Bentley’s side.

Together, Bentley and the defendant entered the shed looking for the victim. On

Monday, September 9, Bentley picked Williams up and they drove on Highway 1

while Bentley talked to his brother, Willie Price, on the phone. Bentley slowed so

that a vehicle—containing Price, the defendant, Donnie Edwards, and the victim—

could pass him. The two vehicles then pulled over and the victim was dragged into

Bentley’s car and attacked as described above. The two vehicles drove off

                                        3
together. After Bentley strangled the victim, the defendant joined him in the

vehicle in which the victim was killed. Later that night Bentley reminded an upset

defendant in front of eyewitnesses that the defendant had to do anything Bentley

told him to do. When the defendant was interviewed by police, he confirmed their

characterization of him as “Asa’s boy” but denied he knew the victim stole cocaine

from Bentley or why Bentley was looking for her and he denied he was present in

the car with Price, Edwards, and the victim. That statement was played for the jury.

      Given defendant’s close association with Bentley, his awareness that the

victim had stolen cocaine from Bentley, his participation in attempting to recoup

Bentley’s loss from the victim’s fiancé, his participation in the hunt for the victim,

his presence in the vehicle that transported the victim to Bentley, his presence

during (and after) the transfer of the victim to Bentley, and his denial of any

knowledge or involvement, we cannot say the jury’s determination that the

defendant is a principal to the kidnapping is irrational even though he remained in

the car during the moment the victim was handed over to Bentley. Although a jury

may not speculate “if the evidence is such that reasonable jurors must have

reasonable doubt,” State v. Lubrano, 563 So. 2d 847, 850 (La.1990) (internal

quotation marks and citations omitted), the state here presented sufficient evidence,

which when viewed in the light most favorable to the prosecution under the due

process standard of Jackson v. Virginia, to establish that the defendant aided and

abetted in the kidnapping of the victim. Accordingly we grant the state’s

application to reverse the court of appeal’s ruling and remand to the court of appeal

for consideration of the pretermitted assignments of error.

REVERSED AND REMANDED




                                          4
06/29/17

                          SUPREME COURT OF LOUISIANA

                                        No. 2015-K-2140

                                  CONSOLIDATED WITH

                                        No. 2015-K-2141

                                  STATE OF LOUISIANA

                                            VERSUS

                                   CHADWICK MCGHEE

           ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                THIRD CIRCUIT, PARISH OF AVOYELLES


Johnson, Chief Justice, dissents and assigns reasons.

         I respectfully dissent because I agree with the court of appeal that the

evidence was insufficient to prove defendant’s guilt as a principal to kidnapping.

         Simple kidnapping is defined, in pertinent part, as the intentional and

forcible seizing and carrying of any person from one place to another without her

consent. R.S. 14:45(A)(1). Viewing the evidence in the light most favorable to the

prosecution, see Jackson v. Virginia, 1 it shows only that defendant was present

when the victim was kidnapped and that he failed to stop others committing the

offense or report it to authorities, which omissions are not crimes. 2 There is no

evidence that defendant forcibly seized the victim or took her anyplace against her

will—indeed there was no evidence concerning how she came to ultimately be in

the same vehicle with defendant and the others, much less proof that she was there

unwillingly. There is also not enough evidence from which to rationally conclude

1
    Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2289, 61 L. Ed. 2d 560 (1979).
2
  As the court of appeal observed, “. . . while misprision may be unsavory, it ceased to be a crime
in Louisiana after 1942.” State v. McGhee, 15-0285, p. 13 (La. App. 3 Cir. 11/4/15), 179 So. 3d
739, 747 (citing State v. Jackson, 344 So. 2d 961 (La. 1977), disavowed on other grounds by
State v. Chism, 436 So. 2d 464 (La. 1983)). In my view, this case presents a textbook example of
a prosecutorial effort to prove guilt by mere association.
that defendant aided or abetted in her subsequent forcible departure in another

vehicle, as was required to establish his guilt as a principal. 3 Importantly, an

individual’s mere presence during a crime does not make him guilty as a principal;

rather, the evidence must show that he stood by ready and willing to help the

perpetrators.4

       In sum, even if the evidence supports a rational finding that defendant knew

before the kidnapping that co-defendant Bentley was searching for the victim and

that Bentley had threatened to harm her, it was inadequate to show that defendant

also knew that Bentley intended to kidnap her, let alone that defendant stood by

willing and ready to help him do so. 5 This Court has made clear that “[i]t is not

enough to find merely that [the accused’s] coconspirator or accomplice had the

necessary mental state, since this intent cannot be inferred to the accused. It must

be shown that this accused also had the specific intent [required for the offense].”

State v. Holmes, 388 So. 2d 722, 726 (La. 1980) (emphasis added).

       Accordingly, I find that the state failed to prove that defendant possessed the

requisite intent for conviction as a principal to the kidnapping and I therefore

would have let stand the court of appeal’s ruling vacating his conviction.




3
  All persons concerned in the commission of a crime, whether present or absent, and whether
they directly commit the act constituting the offense, aid and abet in its commission, or directly
or indirectly counsel or procure another to commit the crime, are principals. R.S. 14:24.
4
  Cf. State v. Anderson, 97-1301, p. 3 (La. 2/6/98), 707 So. 2d 1223, 1225 (quoting 2 W. LaFave,
A. Scott, Substantive Criminal Law, § 6.7, p. 138 (West 1996) (“It is sufficient encouragement
that the accomplice is standing by at the scene of the crime ready to give some aid if needed,
although in such a case it is necessary that the principal actually be aware of the accomplice’s
intention.”) (emphasis added).
5
  See, e.g., State v. Knowles, 392 So. 2d 651, 657 (La. 1980) (“Although the definitions of
principals and conspirators are not perfectly synonymous, the imposition of criminal liability
upon one who aids and abets in a crime is founded upon the same principle that makes a
conspirator culpable for the acts of a coconspirator. . . . Both of these inchoate offenses are
directed at persons who knowingly participate in the planning or execution of a crime.”) (internal
citation omitted); see also State v. Pierre, 93-0893 (La. 2/3/94), 631 So. 2d 427, 428 (“Mere
presence at the scene is . . . not enough to ‘concern’ an individual in the crime.”).
                                                2
06/29/17



                     SUPREME COURT OF LOUISIANA

                                 No. 2015-K-2140

                           CONSOLIDATED WITH

                                 No. 2015-K-2141

                            STATE OF LOUISIANA

                                     VERSUS

                            CHADWICK MCGHEE

       ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
            THIRD CIRCUIT, PARISH OF AVOYELLES


Hughes, J., dissenting.

      I respectfully dissent for the reasons assigned by Johnson, C.J.




                                         1